Citation Nr: 1013523	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In a January 2007 rating decision and during the course of 
this appeal, the RO increased the Veteran's evaluation for 
PTSD from 30 percent disabling to 50 percent disabling.  
Because this increase does not represent the maximum rating 
available, the Veteran's claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a total disability rating based 
on individual unemployability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claim of entitlement to an initial evaluation 
in excess of 50 percent disabling for PTSD must be remanded 
for additional development.  Such remand is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

VA has a duty to assist the Veteran to develop his claim.  
This duty includes assisting the Veteran in the procurement 
of pertinent records, whether or not they are in Federal 
custody, and ensuring that any medical examination provided 
is adequate to adjudicate the Veteran's claim.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The record reveals that there may be additional relevant 
records regarding the Veteran's claim which have not been 
obtained.  Treatment records from the VA Nebraska-Western 
Iowa Healthcare System (NWIHS), Omaha Division dated from 
June 2000 to January 2007 have been associated with the 
claims file.  These records reflect that the Veteran has 
received ongoing treatment for PTSD.  However, no treatment 
records from this facility dated after January 2007 are 
currently before the Board.  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  A remand thus is necessary so 
that the Veteran's treatment records from the VA NWIHS, Omaha 
Division dated after January 2007 may be requested and 
obtained.

The record also reveals that the VA medical examination 
afforded to the Veteran in March 2006 is not adequate to 
adjudicate his claim.  As this examination is over four years 
old, it is too remote in time to portray the current nature, 
extent, and severity of the Veteran's PTSD.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered 
"contemporaneous").  Indeed, the evidence reveals that this 
disability has worsened in severity since the examination was 
conducted.  No hallucinations or similar symptoms were noted 
by the examiner in March 2006.  Characterizing his disability 
as moderate, the examiner opined that the Veteran's PTSD 
"has an impact" on his employment performance, social and 
interpersonal relationships, and pursuit of recreation and 
leisure activities.  In a June 2007 letter, however, the 
Veteran's psychiatrist indicated that the Veteran has 
auditory hallucinations, major depression, and significant 
apathy.  He further indicated that the Veteran was unable to 
work or establish and maintain effective relationships.  
Given these indications of decline, uncertainty exists as to 
the current state of the Veteran's PTSD.  An informed 
decision regarding the Veteran's claim therefore cannot be 
rendered without further development.  In order to make such 
a decision, therefore, the Veteran must be afforded an 
opportunity to attend an updated, contemporaneous VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran was entitled to a new 
examination after noting that two years had passed since his 
last VA examination and that the Veteran contended that his 
disability had increased in severity); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995); Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not reveal the 
current state of the Veteran's disability adequately, 
fulfillment of the duty to assist requires a contemporaneous 
medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain 
and associate with the claims file the 
Veteran's treatment records from the VA 
NWIHS, Omaha Division dated after 
January 2007.  All attempts to obtain 
the records must be documented in the 
claims file.  If no such records exist, 
the claims file shall be documented 
accordingly.

2.  The RO/AMC then will review the 
Veteran's claims file and undertake any 
additional development indicated.  This 
shall include attempting to obtain and 
associate with the claims file, after 
securing proper authorization if 
necessary, any additional pertinent 
records identified by the Veteran 
during the course of the remand.

3.  Next, the RO/AMC shall arrange for 
the Veteran to undergo an appropriate 
VA examination to determine the current 
nature, extent, and severity of his 
PTSD.  The claims file shall be made 
available to and reviewed by the 
examiner, and the examiner shall note 
such review in an examination report.  
All indicated diagnostic studies and 
evaluations deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  The examiner shall 
comment on the Veteran's reports 
regarding symptomatology and describe 
the evidence of all symptomatology.  
The rationale for all opinions 
expressed shall be provided in the 
examination report.

4.  The RO/AMC then will review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been completed, and that no other 
notification or development action is 
required.  If further action is 
required, it shall be undertaken prior 
to readjudication of the Veteran's 
claim.

5.  Finally, the RO/AMC shall 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative shall be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



